        Case 5:11-cr-00036-GAM Document 545 Filed 04/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            :
                                                    :
                              v.                    :               CRIMINAL ACTION
                                                    :               No. 11-36-1
                                                    :
KEITH THOMPSON                                      :


McHUGH, J.                                                                  April 19, 2021


                                       MEMORANDUM

       Defendant Keith Thompson has moved for reconsideration of my Order denying him

compassionate release. See Mot. for Reconsideration, ECF 538; Memo and Order denying

Motion for Compassionate Release, ECF 531, 532. As noted in my earlier memorandum, he was

charged as the lead defendant in an indictment including 12 others in connection with a large-

scale drug-trafficking operation in Lancaster County. With an offense level of 41 and a criminal

history Category of V, he faced a guideline range of 360 months to life in prison. Upon motion

of the Government, the sentence imposed was reduced to 270 months, with ten years of

supervised release.


       Mr. Thompson raises two points on reconsideration. First, he argues that his refusal to be

vaccinated against COVID should not weigh against him because he has never consented to any

type of vaccination, and his request for information from prison personnel about the vaccine was

dismissed. See Mot. for Reconsideration at 1. Mr. Thompson expressed concern about the

vaccine to prison health officials, based on a history of allergies and the symptoms. See Email to

                                                1
         Case 5:11-cr-00036-GAM Document 545 Filed 04/19/21 Page 2 of 3




Health Services, ECF 537. Health Services responded: “This information is not available. No

one knows the risks or long- term side effects. It is too new.” Id. This response may seem

brusque, but it is honest and accurate, as there remain many unknowns both as to the virus and

the vaccine. Individuals who are not incarcerated but at risk by way of medical history, living

situation, or employment, face the same challenge in decision-making as Mr. Thompson. Yet,

notwithstanding some uncertainty, the Centers for Disease Control continues to recommend that

everyone eligible get the vaccine. 1


        Further, I remain persuaded that even if Mr. Thompson showed a compelling medical

need, the factors under 18 U.S.C. § 3553 would not warrant his early release. See 18 U.S.C. §

3582(c)(1)(A) (stating that courts must consider the § 3553 in evaluating motions for early

release). Mr. Thompson makes cogent policy arguments about the many disadvantages that flow

from efforts to control illegal narcotics through criminal penalties. See Mot. for Reconsideration

at 2-3. But such arguments do not readily fit within the legal framework for resolving motions

such as this.


        Mr. Thompson also argues that I should consider reduced mandatory minimums under

the First Step Act, under which the mandatory component of a sentence for offenses similar to

his has been reduced to 15 years, down from 20. See Supp. Briefing, ECF 533. As noted in my

earlier memorandum, having not presided over the case, it was necessary for me to study the

record to understand the perspective of the sentencing judge. First, the scope of the conspiracy

was vast, and Mr. Thompson was indisputably the leader. He stipulated to having distributed 20

kilograms of cocaine base (“crack”) and 50 kilograms of cocaine, and unlawful firearms were


1
 https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/keythingstoknow.html?s_cid=10496:cdc%20covid%20vaccine:sem.ga:p:RG:GM:gen:PTN:FY21

                                                  2
           Case 5:11-cr-00036-GAM Document 545 Filed 04/19/21 Page 3 of 3




involved, resulting in the severe Guideline range noted above. As I construe the docket, by virtue

of the Government’s motion for downward departure, which the Government was instructed to

provide for my review, the sentencing judge was not bound by the 20-year mandatory minimum.

Furthermore, the sentence imposed was not tied to the then existing mandatory minimum. The

Government recommended 25 years of imprisonment, less than the 30 years at the low end of the

Guideline range; the Court departed lower, imposing a sentence of 22.5 years, but still above the

mandatory minimum. I interpret Defendant’s argument as pointing to the First Step Act by way

of analogy. Nonetheless, as a technical matter, Mr. Thompson’s sentence was not controlled or

affected by the statutory mandatory minimum, and he is therefore not entitled to a reduced

sentence pursuant to the First Step Act.


          Having considered Mr. Thompson’s arguments, the motion for reconsideration will be

denied.




                                                      /s/ Gerald Austin McHugh
                                                    United States District Judge




                                                3
